Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 10:

A cooling system comprising: 
a motor block: 
a radiator having a fan; 
a cooling circuit adapted to allow a coolant to flow therein, said cooling circuit having a first conduit that extends from said motor block to said radiator and a second conduit that extends from said radiator to said motor block; 
a pump disposed in the second conduit of said cooling circuit and adapted to pump the coolant in said cooling circuit towards said motor block;
an electrical motor drivingly connected said pump;
a first temperature sensor disposed in the first conduit of said cooling circuit at the outlet of said motor block, said first temperature sensor adapted to detect a temperature of the coolant at the outlet of said motor block;
a second temperature sensor disposed in the second conduit of said cooling circuit at an outlet of said radiator and adapted to detect a temperature of the coolant at the outlet of said radiator; and
a control unit connected to said first temperature sensor and to said second temperature sensor and to said electrical motor, said control unit adapted to actuate said electrical motor and to drive said pump according to temperature values detected by said first temperature sensor and said second temperature sensor, wherein said control unit has a memory in which a reference temperature difference values that decrease gradually are stored in such manner to define a plurality of intervals of decreasing temperature differences, said control unit being configured to compare a temperature difference detected by the temperature sensors with the plurality intervals of decreasing temperature differences stored in the memory and to control said electric motor and said pump according to different modes, wherein the memory of said control unit stores a target temperature set by a user for a correct operation of the motor and a warm-up temperature calculated as a percentage of the target temperature and a threshold temperature calculated as percentage of the target temperature that is between the warm-up temperature and the target temperature and a maximum temperature that is higher than the target temperature so as to form the plurality of intervals, wherein said control unit is configured to compare the temperature detected by said first temperature sensor with the plurality of intervals stored in the memory and control said electric motor and said pump according to the different modes.

The closest prior art is considered to be Choi et al. (US Pub No 2011/0265742); see the Non-Final Rejection of 29 April 2022. Choi discloses a cooling system having the same major components (motor block, radiator, cooling circuit, pump, temperature sensors, control unit, etc.). Additionally, Choi, in general, controls the cooling pump in accordance with a comparison of temperature sensor data with values stored in memory.
However, the specific stored temperatures and their associated limitations (see underlined above) now amended into the independent claim, are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747